United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                                               In the                                   November 6, 2006

                 United States Court of AppealsCharles R. Fulbruge III
                                                                                                Clerk
                                 for the Fifth Circuit
                                          _______________

                                            m 06-30498
                                          Summary Calendar
                                          _______________




                                         BETTY A. HARRIS,

                                                             Plantiff-Appellant,

                                               VERSUS

                                     JO ANNE B. BARNHART,
                                COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.



                                    _________________________

                            Appeal from the United States District Court
                               for the Eastern District of Louisiana
                                        m 2:05-CV-3248
                              ______________________________



Before SMITH, WIENER, and OWEN,                         Betty Harris challenges a judgment affirm-
  Circuit Judges.                                    ing a decision of the Commissioner of Social
                                                     Security (the “Commissioner”) denying her
PER CURIAM:*

                                                        *
                                                          (...continued)
   *
     Pursuant to 5TH CIR. R. 47.5, the court has     lished and is not precedent except under the limited
determined that this opinion should not be pub-      circumstances set forth in 5TH CIR. R. 47.5.4.
                                   (continued...)
claim for social security disability benefits.               We do not substitute our judgment for the
Because the Commissioner’s decision is sup-                  Commissioner’s, even if the evidence weighs
ported by substantial evidence and comports                  against her decision. Newton, 209 F.3d at 452.
with the relevant legal standards, we affirm.                If we find conflicts in the evidence, we accept
                                                             the Commissioner’s resolution of the conflicts
                        I.                                   so long as that resolution is supported by sub-
   Because Harris is a pro se litigant, we lib-              stantial evidence. Id.
erally construe her briefs and apply less strin-
gent standards in interpreting her arguments                                         II.
than we would in the case of a counseled par-                    Harris alleges that the ALJ did not fully de-
ty. Grant v. Cuellar, 59 F.3d 523, 524 (5th                  velop the record and consider all relevant evi-
Cir. 1995). We read Harris’s briefs as attack-               dence before finding that Harris did not qualify
ing the sufficiency of the record developed by               for disability payments. An ALJ has a duty
the administrative law judge (“ALJ”) and the                 fully and fairly to develop the facts relative to
ALJ’s reliance on the testimony of the voca-                 a claim for disability benefits. Ripley, 67 F.3d
tional expert (“VE”) to determine that Harris                at 557. Reversal is appropriate, however, only
was not disabled under the Social Security                   if the applicant shows that he was prejudiced.
Act.1                                                        Id. Prejudice can be established by showing
                                                             that had the ALJ adequately performed his
    We review a denial of social security bene-              duty, he “could and would have adduced evi-
fits “only to ascertain whether (1) the final de-            dence that might have altered the result.”
cision is supported by substantial evidence and              Kane v. Heckler, 731 F.2d 1216, 1220 (5th
(2) whether the Commissioner used the proper                 Cir. 1984). Harris bears the burden of proving
legal standards.” Newton v. Apfel, 209 F.3d                  her disability, Wren v. Sullivan, 925 F.2d 123,
448, 452 (5th Cir. 2000). Substantial evidence               128 (5th Cir. 1991), and if she is unable to
is more than a scintilla, but less than a prepon-            provide sufficient medical evidence, the ALJ
derance, Spellman v. Shalala, 1 F.3d 357, 360                may make a decision based on the evidence
(5th Cir. 1993), and a decision is supported by              available. Id.
substantial evidence if we find evidence suffi-
cient to establish that a reasonable mind could                 The district court properly found that the
reach the Commissioner’s conclusion, Ripley                  ALJ had fairly and fully developed the record.
v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).                 The administrative record contains medical
                                                             records from River Parishes Mental Health
                                                             Clinic dated November 2001 through August
   1
      Harris also raises a number of other claims,           2003 and April 2004 through May 2004, and
including, inter alia, that she is being discriminated       from St. Charles Parish Hospital dated January
against on account of her disability, race, and reli-        2004 through February 2004.2 The ALJ also
gion, and that an employee of the Social Security            reviewed the opinion of the Social Security
Administration purged medical records from her               Administration’s medical consultant and a con-
files. These arguments are not adequately briefed            sultative examination report by a psychiatrist.
and, even considering the wide latitude we afford
pro se litigants, we require that arguments must be
briefed to be preserved. Price v. Digital Equip.
                                                                2
Corp., 846 F.2d 1026, 1028 (5th Cir. 1988).                      Harris alleges a disability onset date of Sep-
Thus, we deem these claims abandoned.                        tember 13, 2002.

                                                         2
Outside of a general allegation that some rec-
ords were intentionally purgedSSa claim with
no evidentiary supportSSHarris does not iden-
tify specific relevant records that the ALJ
failed to consider. Neither does she assert
why, had such records been considered, the
resulting decision would have been different.

                       III.
    Harris asserts that the ALJ improperly re-
lied on the testimony of the VE. The use of a
VE is discretionary. 20 C.F.R. § 404.1566(e).
If, however, the claimant suffers from non-
exertional impairments, the Commissioner
must rely on a VE to establish that suitable
jobs exist in the economy. Newton, 209 F.3d
at 458. Harris suffers from paranoid schizo-
phrenia, a severe nonexertional impairment,
and thus not only was the ALJ within his dis-
cretion to rely on the VE, but he was required
to do so.

   Because the Commissioner’s decision deny-
ing Harris benefits is supported by substantial
evidence and comports with the relevant legal
standards, we AFFIRM the district court’s
decision upholding the decision of the Com-
missioner.




                                                  3